 In the Matter Of RADIO CORPORATION OF AMERICA, RCA VICTOR Divi-SIONandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, CIOIn the Matter of RADIO CORPORATION OF AMERICA, RCA VICTOR Divl-SIONandRADIO COMMUNICATIONS ASSEMBLERS UNION, INC.Cases Nos. 2-R-5479 and 2-R-5495, respectively.Decided August 9,.19/5Mr. Daniel Baker,for the Board.Mr. J. M. Clifford,of Camden, N. J., for the Company.Mr. John F. X. Landrigan,of Bayonne, N. J., for the Assemblers.Mr. David Scribner,byMr. Frederick R. Livingston,of New YorkCity,Mr. Walter Berry,of Newark, N. J., andMiss Doris Lewis,ofHarrison, N. J., for the UE.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by United Electrical, Radio &Machine Workers of America, CIO, herein called the UE, and by Radio-Communications Assemblers Union, Inc., herein called the Assemblers,each alleging that a question affecting commerce had arisen concern-ing the representation of employees of Radio Corporation of America,RCA Victor Division, Harrison and Jersey City, New Jersey, hereincalled the Company, the National Labor Relations Board provided foran appropriate consolidated hearing upon due notice before Cyril W.O'Gorn an, Trial Examiner.Said hearing was held at Newark, NewJersey, on June 22, 194:5.The Company, the UE, and the Assemblersappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to intro-duce evidence bearing on the issues, and to file briefs with the Board.At the hearing, the Company moved to dismiss the petitions on the-grounds that no question concerning representation has arisen, thatBoard agents had allegedly assisted the organizational campaign of63 N. L. R. B., No. 35.235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe UE, and that the UE had utilized this proceeding as part of itsorganizational drive.The Trial Examiner reserved ruling for theBoard, and rejected the Company's offer to prove that Board agentshad assisted the UE in its organization of the Company's employees.Subsequent .to the hearing, the Company renewed its motions to dis-miss and also moved to reopen Case No. 2-C-5534 for the purpose ofadducing additional evidence therein and securing a determinationupon the merits, and to consolidate Case No. 2-C-5534 with the instantproceedings.'The Company also requested oral argument.On July 20, 1945, the Board issued an order reopening the recordand authorizing the Regional' Director to conduct a further hearingin Cases Nos. 2-R-5479 and 2-R-5495 for the purpose of securing evi-dence as to the alleged misconduct of one of its Field Examiners, asincluded in an offer of proof made by the Company at the originalhearing.Pursuant to a request made by the UE, subsequent to theoriginal hearing, the Board further ordered that evidence be adducedwith respect to the alleged supervisory status of certain employees.The further hearing was held upon due notice at Newark, New Jersey,on July 26, 1945, before William R. Ringer, Trial Examiner.TheCompany, the UE, and the Assemblers appeared and participated,and were afforded full opportunity to be heard, to examine and cross-,examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company renewed its motions hereinabove set forth.The Trial Examiner reserved ruling thereon for the Board. In part,for the reasons set forth in Section III,infra,the motions are denied.The Trial Examiner also reserved ruling upon a motion by the UEto sever the issues with respect to the alleged misconduct of Boardagents from the other issues here involved.The UE's motion is here-by denied.The Trial Examiners' rulings made at both hearingsare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.The Com-pany's request for oral argument is denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYcRadio Corporation of America, a Delaware corporation, maintainsplants in various sections of the United States.We are here concernedwith its Harrison, New Jersey, plant, where it is engaged in the manu-iAs a result of charges filed by the UE on May 27, 1944, a complaint was issued onFebruary 6, 1945, alleging 8 (1) and(2) violations under the Act, but was withdrawnafter hearing on June 5,1945Subsequently,on June 25, 1945, the UE filed chargesalleging 8 (1), (3), and (4) violations under the Act; and on August 1, 1945, filed a waiverof any right or privilege to urge such alleged violations as a basis for objections to anyelection which may be held in the instant proceedings. RADIO CORPORATION OF AMERICA237facture of radio tubes and electronic devices, and with its warehousein Jersey City, New Jersey. The Company uses copper, steel, nickel,aluminum, and other raw materials in the manufacture of its prod-ucts.During the past year, its purchases of raw materials for use atitsHarrison, New Jersey, plant, were approximately in excess of$500,000 in value, of which 50 percent was secured from sources out-side the State of New Jersey. During the same period, finishedproducts manufactured by the Company were approximately in excessof $500,000 in value, of which 50 percent was shipped to points out-side the State of New Jersey.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Radio Communications Assemblers Union, Inc., unaffiliated, is alabor organization admitting to membership employees of the Com-pany.ITI.THE QUESTION CONCERNING REPRESENTATIONOn March 10, 1945, the Assemblers addressed a letter to the Coin-pany requesting therein recognition as the bargaining representativeof certain of the Company's employees, and on the same day filed itspetition.The Company, by letter dated March 12, 1945, refused toaccord recognition to the Assemblers until certified by the Board inan appropriate unit.The UE filed its petition herein on March 12,1945.Thereafter, on June 11, 1945, the Company extended an invi-tation to both unions to present their membership cards for the pur-poses of a cross-check.The UE refused to participate; however, theAssemblers submitted its cards, and, upon the strength of its repre-sentation evidence, was accorded recognition by the Company as thebargaining representative of the Company's production and main-tenance employees.The Company refuses to recognize the UE as the representative ofits employees and contends that no question concerning representationhas arisen in view of the recognition accorded the Assemblers.Wedo not agree. The recognition accorded the Assemblers by the Com-pany cannot have the effect of resolving the representation issue whichthe two rival labor organizations have clearly raised in this proceed-ing.As Ave stated inHatter of American-Marsh Pumps, Inc. 2theAct does not permit an employer to designate which of two rival labor2 59 N.L. It. B 1084. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizationsshall be the representative of its employees.Conse-quently, we find that, at the very least, the Company's prematurerecognition of the Assemblers does not preclude a present determina-tion of representatives.The Company further contends that an election at this time isinappropriate because certain alleged misconduct of a Field Examinerof the Board would now prevent the employees from exercising theirright freely to choose their own bargaining representative.We have,considered the evidence adduced at the -reopened hearing with respectto this issue.It does not sustain the charges made by the Companyas to the conduct of the Board's Field Examiner.Accordingly, we-find that the Company's contention is without merit.A statement of a Field Examiner for the Board, introduced intaevidence at the hearing, indicates that the UE and the Assemblerseach represents a substantial number of employees in the unit it claimsto be appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,,that all production and maintenance employees at the Company'sHarrison, New Jersey, plant, and its Jersey City, New Jersey, ware-house, excluding office and clerical employees, plant-protection em-ployees, employees engaged on "The Prudential Project," technicaland professional employees, foremen and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action,' constitute a unit appropriate for the purposes-'The Field Examiner reported that the UE submitted 2,158 cards and the Assemblerssubmitted 1,650 cards as evidence of their representation in the alleged appropriate unitestimated by the Company to consist of from 3,600 to 3,900 employeesAs part of its motion to dismiss the petitions for the reason that no question concerningrepresentation has arisen, the Company contended that the UE did not submit at thehearing evidence that it represented a majority of the Company's employeesThe Com-pany has evidently misconstrued the basis for the requirement of a showing of unionrepresentationThe submission of cards is an administrative expedient adopted by theBoard to determine for itself whether or not a question of representation has arisenProof of a majority status is not required to raise a question concerning representationit is only necessary to establish to the satisfaction of the Board that the petitioning unionrepresents a substantial number of employees in the unit found to be appropriate. SeeMatter of PetersenifLytle,60 N. L R.B 1070 Nor,as contended by the Company andthe Assemblers,is it necessary for the Field Examiner to check the cards against a com-pany pay roll,particularly where,as here,the Company refused to furnish prior to thehearing a pay-roll list of employees against which a check of the cards could be made.SeeMatter of Bakelite Corporation,60 N L. R. B 315.Inasmuch as the representationof the UE's interest in the Company's employees is substantial,we find no merit in theCompany's contention that the UE has utilized this proceeding as part of its organiza-tional drive.4Falling within the above definition of supervisory employees are group leaders andinstructor supervisors whom the parties,at the further bearing, agreed to exclude. RADIO CORPORATION OF AMERICA239of collective bargainingwithin themeaning of Section 9(b) of theAct.°Y.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the eniployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction cDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Radio Corpora-tion of America, RCA Victor Division, Harrison and Jersey City,New Jersey, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational'Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who have -since quit or. been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Electrical, Radio & MachineWorkers of America, CIO, or by Radio Communications AssemblersUnion, Inc., for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.5The Company requests that the unit be confined to hourly paid production and main-tenance employees.The record indicates that a few employees in the appropriate unitare salaried,adherence to the Company's request would mean therefore the exclusion ofsuch employees.Since the method employed in remunerating employees ordinarily affordsno basis for determining the scope of our unit finding, we discern no reason for accedingto the Company's request.or less and employees temporarily employed for the duration of the summer are ineligibleto participate in the election.